DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits.  Claims 1-10 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 15 January 2021 and 29 April 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1 and 8 are objected to because of the following informalities.  Appropriate correction is required.
Claim 1, line 7 is missing the word “of” in the phrase “from 1 to 50 weight percent of an unsaturated monomer;”.
Claim 8, line 10 has transposed words, and should instead recite “by a free radical redox initiator system,…”

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2008/146503 A1 in view of Mathy (U.S. Pat. 7,527,842).  A machine translation of WO ‘503 was relied upon for analysis.
Regarding claims 1 and 5, WO ‘503 discloses a pressure-sensitive adhesive sheet which is suitable for food packaging containers, see p. 1, second paragraph and p. 10, second full paragraph.  The adhesive is formed preferably by emulsion polymerization, see p. 8, second paragraph, and is formed from a monomer mixture which preferably contains n-butyl acrylate and 2-ethylhexyl acrylate in a total amount of from 50-99 wt. % in the monomer mixture, in which the mass ratio of n-butyl acrylate to 2-ethylhexyl acrylate is in the preferable range of 65/45 to 15/85 but may also be from 70/30 to 0/100, see p. 7, bottom paragraph.  That is, of the 50-99 wt. % (meth)acrylic monomers in the monomer composition, it is most preferable for 45 to 85% of this material to be 2-ethylhexyl acrylate.  Thus, the amount of 2-ethylhexyl acrylate in the monomer blend overlaps the claimed range of from 50-99 wt. % in component (a) as claimed.
WO ‘503 also recites including a vinyl-based monomer in the amount of 0.01 to 15 wt % in the monomer blend, reading on the unsaturated monomer of component (a) as claimed.  See p. 8, top paragraph.  Preferable such vinyl monomers are (meth)acrylic acid in the amount of 0.5-4.0% by mass, see id., although other monomers including vinyl acetate are disclosed to be suitable.
In an example, the monomer mixture includes 72.3 parts of 2-ethylhexyl acrylate (reading on the claimed 50-99 weight percent of 2-ethylhexyl acrylate), 25 parts butyl acrylate, 1.0 part of acrylic acid, 1.2 parts of methacrylic acid, 0.5 parts of methyl methacrylate, and 0.02 parts of chain transfer agent for a total of 100.02 parts.  The amount of unsaturated monomers other than 2-ethylhexyl acrylate is thus (25 parts butyl acrylate + 1.0 part acrylic acid + 1.2 parts methacrylic acid + 0.5 parts methyl methacrylate) = 27.7 wt. % unsaturated monomer.  See id.  
An anionic or nonionic emulsifier is included in the composition for emulsion polymerization, reading on surfactant component (b), see p. 8, bottom paragraph.
A polymerization initiator is also included, see p. 9, first full paragraph.  This reads on component (c) as claimed.
WO ‘503 does not specify the overall migration of the adhesive composition.
Mathy describes reclosable packaging for a food product, see abstract and col. 1, lines 5-8.  The packaging includes (A) a lid, and (B) a packaging tray in which there is an additional layer structure comprising (b) a layer of adhesion promoter, (c) a migration barrier layer, and (f) a layer of pressure-sensitive adhesive, see col. 1, line 57 through col. 2, line 13.  The packaging material has a global migration determined according to DIN EVN 1186-14 of less than 10 mg/dm2, and preferably less than or equal to 5 mg/dm2, see col. 2, lines 14-26.  This layer structure particularly reduces migration from the pressure-sensitive adhesive layer (f), see id.  The adhesive layer (f) may be an acrylic pressure-sensitive adhesive, see col. 3, lines 59-65.  This meets the migration limitation of claim 5.
The Examiner notes that Mathy refers to the global migration from the entire layer structure, not just the adhesive layer, however Mathy notes that migration is particularly reduced from the adhesive layer.  The Examiner thus has considered the global migration from the adhesive layer to be less than or equal to the global migration from the entire layer structure, meeting the migration limitation of claim 1.
WO ‘503 and Mathy are analogous because they are useful for the same purpose, as WO ‘503 describes an acrylic emulsion pressure-sensitive adhesive for use with products including food containers, and Mathy describes food containers which include pressure-sensitive adhesive layers which may be an acrylic adhesive.
It would have been obvious to one of ordinary skill in the art at the time of the invention to formulate the adhesive layer of WO ‘503 to have a migration less than 10 mg/dm2 in order to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to reduce the global migration from the adhesive layer to avoid impairment of the filling material (that is, the enclosed food item) resulting in an unpleasing smell in the packaging, see Mathy at col. 2, lines 14-26.
Regarding claims 2 and 3, WO ‘503 teaches including a vinyl-based monomer in the amount of 0.01 to 15 wt % in the monomer blend, reading on the unsaturated monomer of component (a) as claimed.  See p. 8, top paragraph.  Preferable such vinyl monomers are (meth)acrylic acid in the amount of 0.5-4.0% by mass, see id., although other monomers including vinyl acetate are disclosed to be suitable.  It would have been obvious to have included one of the disclosed suitable monomers, namely vinyl acetate, in the disclosed amount to arrive at the claimed invention.
Regarding claim 4, WO ‘503 discloses including a crosslinker in the adhesive composition, see p. 8, third paragraph.
Regarding claims 6-7, WO ‘503 discloses a method for forming the adhesive composition by emulsifying a monomer mixture in an aqueous medium (deionized water) and including a surfactant (Latemul S-180), see p. 11, third full paragraph.  The monomer mixture includes 72.3 parts of 2-ethylhexyl acrylate (reading on the claimed 50-99 weight percent of 2-ethylhexyl acrylate), 25 parts butyl acrylate, 1.0 part of acrylic acid, 1.2 parts of methacrylic acid, 0.5 parts of methyl methacrylate, and 0.02 parts of chain transfer agent for a total of 100.02 parts.  The amount of unsaturated monomers other than 2-ethylhexyl acrylate is thus (25 parts butyl acrylate + 1.0 part acrylic acid + 1.2 parts methacrylic acid + 0.5 parts methyl methacrylate) = 27.7 wt. % unsaturated monomer.  See id.  Subsequently, 2,2’-azobis(2-methylpropionamidine) dihydrochloride was added as an polymerization initiator, see p. 9, first full paragraph and p. 11, third full paragraph.
Mathy is relied upon as described above for formulating an adhesive layer to have an overall migration of less than 10 mg/dm2 in accordance with EN 1186 as recited in claim 6, and a food contact article incorporating the adhesive composition with an overall migration of less than 25 mg/dm2 as recited in claim 7.
Regarding claim 8, Mathy describes a food contact article including an acrylic adhesive composition as described above.  WO ‘503 is relied upon as described above to disclose an acrylic adhesive composition formed from 72.3 wt. % of 2-ethylhexyl acrylate in an example (see p. 11, third paragraph).  The composition of WO ‘503 does not specify any allyl methacrylate or methyl-3-mercaptopropionate which are optional components and not required by the claim.  WO ‘503 also teaches using a persulfate polymerization initiator in combination with sodium bisulfite, see p. 9, first full paragraph, reading on the claimed persulfate initiator.
WO ‘503 also teaches that it is desirable to use a polymerization initiator that generates carbon radicals, see p. 9, first full paragraph.  The Examiner has considered this to reduce the residual monomer content in the adhesive composition as claimed.
The limitation “wherein a residual monomer content in the adhesive composition has been decreased by [a free] radical redox initiator system” is a method limitation and does not determine the patentability of the product, unless the process produces unexpected results.  The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art.  See MPEP § 2113.  Furthermore, there does not appear to be a difference between the prior art structure and the structure resulting from the claimed method because WO ‘503 teaches using a radical generating polymerization initiator at p. 9, first full paragraph.
The Migration Parameter limitation and its parameters (A) and (B) are not specified in the references.  However, WO ‘503 teaches the specified acrylic adhesive composition and Mathy teaches formulating the food contact article with a global migration determined according to DIN EVN 1186-14 of less than 10 mg/dm2, and preferably less than or equal to 5 mg/dm2, see col. 2, lines 14-26.  Although the references do not specify either the Migration Parameter, the Hansen Solubility Parameter, or the number of millimoles of persulfate initiator per gram of total monomer, the examiner notes that the prior art generally teaches the claimed invention (the adhesive composition specified in claim 8) and as such it would be expected to have similar properties. The examiner notes that the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on ‘inherency’ under 35 USC 102, or ‘prima facie obviousness’ under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products.” In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977)). The Examiner notes that the prior art discloses an adhesive composition having the same components and low migration property as claimed in claim 1 as described above. Therefore, one of ordinary skill in the art would expect the same or similar properties to arise. Since the prior art discloses the adhesive composition of claims 1 and 8, the examiner believes the claimed property is either anticipated or obvious over the references.
Regarding claims 9-10, WO ‘503 and Mathy do not specify using an alkylphenol ethoxylate in the adhesive composition.


Prior Art of Record
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hille (U.S. Pat. 5,990,229) describes an adhesive for a food contact article having residual monomers reduced by means of catalytic hydrogenation.

Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759